On Rule to Show Cause.
MONROE, C. J.
This is an application for an order directing the judge, made respondent, to show cause -why a writ of mandamus should not issue, commanding him to rescind an ex parte order continuing until ten days after the adjournment of the constitutional convention, now in session, the hearing of a rule requiring the defendant (Southern Bonded Warehouse Company, Incorporated), in the suit No. 135689 of the docket of that court, to show cause, upon grounds set forth, why it should not be enjoined from making further *365use of the name adopted by it. The order to show cause was made as prayed for, and the judge has made his return, but there is nothing to show that the opposing party or its counsel has received any notice of this proceeding, the order was therefore made inadvertently, and must be rescinded, since rule 15 (136 La. xii, 67 South, xi) of this court reads:
“Section 1. No application for. an original writ, such as mandamus * * * or for a rule nisi in such ease, shall be entertained by the court, or any of its members, unless previously filed in the clerk’s office, and unless previous notice of the intention to make such application shall have been given to the judge, or judges, of the inferior court, if he, or they, be made respondents, and to the opposing party or his counsel; the service of such notice to be made to appear by the affidavit of the applicant or his counsel.”
The rule was adopted more particularly for the protection of the interests of parties litigant, and they have a right to look to the court for its enforcement.
It is therefore ordered that the rule nisi herein issued be recalled, and this proceeding dismissed at the cost of the applicant, without prejudice to its right to renew its application upon complying with the quoted rule.